Title: To George Washington from Benjamin Lincoln, 10 June 1791
From: Lincoln, Benjamin
To: Washington, George


  Boston, 10 June 1791. Recommends for any “opening in the public line” Francis Cabot, his aide during the disorders of 1787 in Massachusetts, “a Gentleman of information & of great probity,” who “has justly merited the esteem & confidence of a very extensive acquaintance” and is “a Gentleman of a respectable family, brother to Mr Cabot one of our Senators in Congress.” Cabot “left this part of the Union, the last year, with an intention to establish him self at Georgetown in the commercial line; he finds his business small and that more difficulties attend his introduction than he expected.”
